DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Mochizuki (JP 2015-63647).
	Regarding claim 1, Martin discloses a sliding component Fig. 4 comprising: an annular stationary-side seal ring 22 fixed to a stationary side; and an annular rotating-side seal ring 34 rotating with a rotating shaft 49, the stationary-side seal ring and the rotating-side seal ring having respective sliding faces opposite to each other, the sliding faces being relatively rotated, thereby sealing a high-pressure fluid present on one radial side of the sliding faces relatively rotationally sliding, wherein at least one of the stationary-side seal ring and the rotating-side seal ring comprises a substrate 22, an adhesion layer 93, 95 on a sliding face side of the substrate, and a glassy carbon sheet member 20 stuck on the substrate via the adhesion layer.  Martin fails to explicitly disclose where sheet member is provided with 
 	Regarding claim 2, Martin discloses wherein the substrate 24 is made of carbon, SiC, or cemented carbide (tungsten carbide).
 	Regarding claims 3 and 7, Martin discloses wherein the adhesion layer 93, 95 is made of a thermosetting resin (Para. 0008).


Claims 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Mochizuki and further in view of Tabuchi et al. (US 2011/0305871). 	Regarding claims 4 and 11, Martin discloses the invention as claimed above but fails to explicitly disclose wherein the sheet member has a sliding face provided with dimples.  Tabuchi et al., a sliding .

Claims 5, 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Mochizuki and further in view of Anand et al. (US 2007/0228664).
 	Regarding claims 5, 9 and 12, Martin discloses the invention as claimed above but fails to explicitly disclose wherein the sheet member has a sliding face provided with spiral grooves.  Anand et al., a sliding component 10, discloses the use of a sheet member having a sliding face provided with spiral grooves 32.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the sliding face of Martin with spiral grooves as taught by Anand et al. in order to provide positive pressure at the sliding face, so that a fluid film between the sliding faces can be increased to improve lubrication performance. (Para. 0003 of Anand et al.)

Claims 6, 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Mochizuki and further in view of Tokunaga (US 20130209011).
 	Regarding claims 6, 10, and 13, Martin discloses the invention as claimed above but fails to explicitly disclose wherein the sheet member has a sliding face provided with at least one Rayleigh step mechanism.  Tokunaga, a sliding component Fig. 1, discloses the use of a sliding face provided with at least one Rayleigh step mechanism.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the sliding face of Martin with a Rayleigh step mechanism as taught by Tokunaga in order to provide a positive pressure generation at the sliding face, .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because of the new ground(s) of rejection.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824.  The examiner can normally be reached on Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.